Exhibit 10.2

ACTUANT CORPORATION

CHANGE IN CONTROL AGREEMENT

FOR

[            ]

This Agreement is made as of                     , 2012 (the “Effective Date”),
between Actuant Corporation (the “Corporation”), a Wisconsin corporation
and                 (the “Executive”).

WHEREAS, the Executive is a valued employee of the Corporation; and

WHEREAS, on December 15, 2008, the Corporation and the Executive entered into a
Change in Control Agreement (the “Prior Agreement”); and

WHEREAS, the Executive wishes to remain an employee of the Corporation; and

WHEREAS, Corporation and Executive desire to enter into this revised Change in
Control Agreement (the “Agreement”) that supersedes the Prior Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Executive and the Corporation agree as follows:

1. Employment and Duties. The Corporation hereby continues to employ Executive
as                 , with all powers and authority as are customary to this
position, and Executive hereby accepts such continued employment with the
Corporation in accordance with the terms and conditions set forth herein.
Executive shall have such executive responsibilities as is customary with this
position and as the Corporation’s                 shall from time to time assign
to him. Executive agrees to devote Executive’s full time (excluding annual
vacation time), skill, knowledge, and attention to the business of the
Corporation and the performance of Executive’s duties under this Agreement.

2. Termination, Bonus, and Severance Pay.

(a) As used in this Agreement, a Change in Control means:

(i) the date that any one person, or more than one person acting as a group (as
defined in paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3(i)(5)), acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation, determined in accordance with Treasury Regulation
Section 1.409A-3(i)(5), other than in a public offering; or



--------------------------------------------------------------------------------

(ii) the date that any one person, or more than one person acting as a group (as
determined in paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3(i)(5)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the Corporation immediately before such acquisition (“gross fair
market value” for these purposes meaning the value of the assets of the
Corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets); or

(iii) the date that any one person, or more than one person acting as a group
(as determined under paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3(i)(5)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Corporation possessing 30 percent or more of the total
voting power of the stock of the Corporation; or

(iv) the election of directors constituting a majority of the Board pursuant to
a proxy solicitation not recommended by the Board.

(b) As used in this Agreement, a Triggering Event means:

(i) (A) a material reduction in the base salary paid to the Executive or (B) a
material reduction in Executive’s bonus opportunity or (C) a material reduction
in the total aggregate value of the fringe benefits received by the Executive
from the levels received by the Executive at the time of a Change in Control or
during the 180 day period immediately preceding the Change in Control; or

(ii) a material diminution in the Executive’s authority, responsibilities or
duties or a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report (including a
requirement that an Executive report to an officer or employee of the
Corporation instead of reporting directly to the Board) from the levels existing
at the time of a Change in Control or during the 180 day period immediately
preceding the Change in Control; or

(iii) a change in the location or headquarters where the Executive is normally
expected to provide services to a location of 40 or more miles from the previous
location existing at the time of the Change in Control or during the 180 day
period immediately preceding the Change in Control; or

(iv) the Corporation’s material breach of its obligations under this Agreement.

Notwithstanding the foregoing, a Triggering Event will not be deemed to have
occurred until the Executive has provided notice to the Corporation of the
existence of the Triggering Event within 45 days of the initial existence of the
Triggering Event, upon the notice of which the Corporation must be provided a
period of at least 180 days during which it may remedy the Triggering Event
condition and not be required to pay the amount described in subsection 2(c)
below (the “Triggering Event Notice Period”).

 

- 2 -



--------------------------------------------------------------------------------

(c) If the Corporation terminates Executive’s employment within the period
beginning six months prior to a Change in Control and ending 24 months following
a Change in Control or Executive voluntarily terminates Executive’s services
following a Triggering Event that occurs within 24 months following the date of
a Change in Control, the Corporation shall pay to the Executive a lump sum equal
to the sum of (A) the amount of the highest per annum base rate of salary in
effect with respect to the Executive during the two-year period immediately
prior to the termination of employment plus (B) the amount of the highest annual
bonus or annual incentive compensation earned by the Executive under any annual
cash bonus or annual incentive compensation plan of the Corporation (for the
avoidance of doubt, such amount shall not take into account any compensation
earned under any long-term incentive plan of the Corporation) during the three
complete fiscal years of the Corporation immediately preceding the termination
of employment. Such lump sum shall be paid by the Corporation to the Executive
within twenty days after the Executive’s termination of employment, or, in the
event of a voluntary termination due to a Triggering Event, within twenty days
after the expiration of the Triggering Event Notice Period where the Corporation
has not remedied the Triggering Event condition in accordance with subsection
2(b) above. In addition, the Corporation, at the Corporation’s cost, shall
continue to provide Executive with the welfare benefits and other perquisites
Executive was receiving at the time of the Change in Control for a period of two
years following Executive’s termination of employment or until such earlier date
as Executive becomes employed by another employer and becomes eligible for
welfare benefits. For purposes hereof, perquisites will include the Executive’s
right to lease a car or a car allowance, as the case may be. The amount of
expenses eligible for reimbursement, or in-kind perquisites provided, during an
Executive’s taxable year may not affect the expenses eligible for reimbursement,
or in-kind perquisites to be provided, in any other taxable year. Any
reimbursement of an eligible expense must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred. The right to reimbursement or in-kind perquisites may not be subject
to liquidation or exchange for another benefit.

(d) Notwithstanding any provision herein, no amounts will be due under this
Agreement in the event the Executive’s employment is terminated by the
Corporation for cause. The term “for cause” shall mean solely the following
events:

(i) conviction, or a plea of guilty or no contest, of a felony;

(ii) conviction, or a plea of guilty or no contest, of a crime involving
dishonesty, disloyalty or fraud;

(iii) reporting to work under the influence of alcohol;

(iv) the use of illegal drugs (whether or not at the workplace);

 

- 3 -



--------------------------------------------------------------------------------

(v) conviction, or a plea of guilty or no contest, of conduct in conjunction
with Executive’s duties hereunder which could reasonably be expected to, or
which does, cause the Corporation or any of its affiliates public disgrace or
disrepute or economic harm;

(vi) repeated failure to perform duties as reasonably directed by the Board or
CEO (or the person to whom Executive directly reports);

(vii) gross negligence or willful misconduct with respect to the Corporation;

(viii) obtaining any personal profit not thoroughly disclosed to and approved in
writing by the Board or CEO in connection with any transaction entered into by,
or on behalf of, the Corporation or its affiliates;

(ix) violation of any of the terms of the Corporation’s or any of its
affiliates’ established policies which is not cured to the Board’s reasonable
satisfaction within twenty (20) working days after you receive written notice
thereof; or

(x) any other material breach of this Agreement by you which is not cured to the
Board’s reasonable satisfaction within twenty (20) working days after you
receive written notice thereof.

(e) Notwithstanding anything to the contrary set forth in this Section 2 or
elsewhere in this Agreement, any payments made:

(i) within 2- 1/2 months of the end of the Corporation’s taxable year containing
the Executive’s severance from employment, or

(ii) within 2- 1/2 months of the Executive’s taxable year containing the
severance from employment shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder.
Payments subject to subparagraphs (i) or (ii) shall be treated and shall be
deemed to be an entitlement to a separate payment within the meaning of
Section 409A of the Code and the regulations thereunder.

To the extent payments under this Agreement are not exempt from Section 409A
under subparagraphs (i) or (ii) above:

(iii) any payments made in the first 6 months following the Executive’s
termination from employment that are equal to or less than the lesser of the
amounts described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
(2) shall be exempt from Section 409A. Payments subject to this subparagraph
(iii) shall be treated and shall be deemed to be an entitlement to a separate
payment within the meaning of Section 409A of the Code and the regulations
thereunder.

 

- 4 -



--------------------------------------------------------------------------------

To the extent payments under this Agreement are not exempt from Section 409A
under subparagraphs (i), (ii) or (iii) above:

(iv) any payments made equal to or less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code for the year of severance from employment shall
be exempt from Section 409A in accordance with Treasury Regulation
Section 1.409A-1(b)(9)(v)(D). Payments subject to this subparagraph (iv) shall
be treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.

To the extent payments under this Agreement are not exempt from Section 409A
under subparagraphs (i), (ii), (iii) or (iv) above, and to the extent the
Executive is a “specified employee” (as defined below):

(v) payments due to the Executive under Section 2 shall begin no sooner than six
months after the Executive’s severance from employment (other than for Death);
provided, however, that any payments not made during the six (6) month period
described in this subsection 2(e) due to the 6-month delay period required under
Treasury Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as
soon as administratively practicable after the expiration of such six (6) month
period, and the balance of all other payments required under this Agreement
shall be made as otherwise scheduled in this Agreement.

(f) For purposes of this Section 2, any reference to severance of employment or
termination of employment shall mean a “separation from service” as defined in
Treasury Reg. Section 1.409A-1(h). For purposes of this Agreement, the term
“specified employee” shall have the meaning set forth in Treasury Reg.
Section 1.409A-1(i).

3. Excise Tax Adjustment.

(a) Subject to the provisions of this Section 3, in the event it is determined
that all or any part of the severance benefits payable to Executive under this
Agreement or any other payments or benefits payable to Executive under any other
agreement with, or plan or policy of, Corporation (the “Total Payments”) will,
as determined by Corporation, be subject to the tax (the “Excise Tax”) imposed
by Code Section 4999 (or any similar tax that may hereafter be imposed), then
such payment shall be either: (i) provided to Executive in full, or
(ii) provided to Executive to such lesser extent as would result in no portion
of such payment being subject to such Excise Tax, whichever of the foregoing
amounts, when taking into account such Excise Tax, results in the receipt by
Executive of the greatest amount of the payment, notwithstanding that all or
some portion of such payment may be taxable under such Excise Tax. To the extent
such payment needs to be reduced pursuant to the preceding sentence, reductions
shall come from taxable amounts before non-taxable amounts and beginning with
the payments otherwise scheduled to occur soonest. Executive agrees to cooperate
fully with Corporation to determine the benefits applicable under this
Section 3.

 

- 5 -



--------------------------------------------------------------------------------

(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax, and the amounts of such Excise Tax, the following
shall apply:

(i) Any payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, policy,
arrangement or agreement with Corporation, or with any person whose actions
result in a Change in Control or any person affiliated with Corporation or such
persons) shall be treated as “parachute payments” within the meaning of Code
Section 280G(b)(2), and all “excess parachute payments” within the meaning of
Code Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in
the opinion of Corporation such other payments or benefits (in whole or in part)
do not constitute parachute payments, or unless such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Code Section 280G(b)(4) in excess of the base
amount within the meaning of Code Section 280G(b)(3), or are otherwise not
subject to the Excise Tax.

(ii) The value of any noncash benefits or any deferred payment or benefit shall
be determined in accordance with the principles of Code Sections 280G(d)(3) and
(4).

4. Confidential Information. As a supplement to any other confidentiality
provisions applicable to the Executive, Executive acknowledges that all
Confidential Information is and shall continue to be the exclusive proprietary
property of the Corporation, whether or not disclosed to or entrusted to the
custody of Executive. Executive will not, either during the term hereof or at
any time thereafter, disclose any Confidential Information, in whole or in part,
to any person or entity other than to employees or affiliates of the
Corporation, for any reason or purpose, unless the Corporation gives its prior
written consent to such disclosure. Executive also will not, either during the
term hereof or at any time thereafter, use in any manner any Confidential
Information for Executive’s own purposes or for the benefit of any person or
entity except the Corporation and its affiliates whether such use consists of
duplication, removal, oral communication, disclosure, transfer or other
unauthorized use thereof, unless the Corporation gives its prior written consent
to such use. As used herein, the term “Confidential Information” refers to all
information and materials not in the public domain belonging to, used by or in
the business of the Corporation (the “Business”) relating to its business
strategies, products, pricing, customers, technology, programs, costs, employee
compensation, marketing plans, developmental plans, computer programs, computer
systems, inventions, developments, formulae, processes, designs, drawings, trade
secrets of every kind and character and competitive information. “Confidential
Information” also includes confidential information belonging to other companies
and disclosed to the Executive by the Corporation.

5. Non-competition and Inventions.

(a) During the period of employment of Executive and for a period of one year
after Executive’s termination of employment for any reason, Executive shall not
directly or indirectly as a principal, agent, owner, employee, consultant,
advisor, trustee, beneficiary, distributor, partner, co-venturer, officer,
director, stockholder or in any other capacity, nor will any entity owned by
Executive:

 

- 6 -



--------------------------------------------------------------------------------

(i) divert or attempt to divert any business from the Corporation or engage in
any act likely to cause any customer or supplier of the Corporation to
discontinue or curtail its business with the Corporation or to do business with
another entity, firm, business, activity or enterprise directly or indirectly
competitive with the Corporation; or

(ii) contact, sell or solicit to sell or attempt to contact, sell or solicit to
sell products competitive to those sold by the Corporation to any customer of
the Corporation with which Executive had contact while performing services for
the Corporation; or

(iii) solicit or attempt to solicit any employee of the Corporation for
employment or retention.

Notwithstanding the provisions above, Executive may acquire securities of any
entity the securities of which are publicly traded, provided that the value of
the securities of such entity held directly or indirectly by Executive
immediately following such acquisition is less than 5% of the total value of the
then outstanding class or type of securities acquired.

(b) Executive acknowledges and agrees that the restrictions set forth in this
Section 5 are founded on valuable consideration and are reasonable in duration
and geographic area in view of the circumstances under which this Agreement is
executed and that such restrictions are necessary to protect the legitimate
interests of the Corporation. If, in any judicial proceeding, a court shall
refuse to enforce any separate covenant set forth herein, then such
unenforceable covenant shall be deemed eliminated from this Section 5 for the
purpose of that proceeding to the extent necessary to permit the remaining
separate covenants to be enforced.

(c) The Executive hereby sells, transfers and assigns to the Corporation the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable materials, made or conceived by the Executive, solely or jointly,
or in whole or in part, during the period Executive is bound by this Agreement
which (i) relate to methods, apparatus, designs, products, processes or devices
sold, leased, used or under construction or development by the Corporation or
any subsidiary or (ii) otherwise relate to or pertain to the business, functions
or operations of the Corporation or any subsidiary, or (iii) arise (wholly or
partly) from the efforts of the Executive during the Term hereof in connection
with Executive’s performance of Executive’s duties hereunder. The Executive
shall communicate promptly and disclose to the Corporation, in such form as the
Corporation requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements; and, whether
during the term hereof or thereafter, the Executive shall execute and deliver to
the Corporation such formal transfers and assignments and such other papers and
documents as may be required of the Executive to permit the Corporation to file
and prosecute the patent applications and, as to

 

- 7 -



--------------------------------------------------------------------------------

copyrightable material, to obtain copyright thereon. This provision does not
relate to any invention (i) for which no equipment, supplies, facilities or
trade secret information of the Corporation was used and which was developed
entirely on the Executive’s own time and which does not relate (A) directly to
the business of the Corporation, or (B) to the Corporation’s actual or
demonstrably anticipated research or development; or (ii) which does not result
from any work performed by the Executive for the Corporation.

(d) The provisions in this Section are a supplement to any other confidentiality
and non-compete provisions applicable to the Executive in any other agreements.

6. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive, to Executive’s address appearing on the records of the
Corporation.

If to the Corporation:

Actuant Corporation

N86 W12500 Westbrook Crossing

Menomonee Falls, WI 53051

Attention: Chairman of the Audit Committee

With a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attention: Helen R. Friedli

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(d) The Corporation may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Corporation’s failure to insist upon strict
compliance with any provisions of this Agreement or the failure to assert any
right the Executive or the Corporation may have hereunder, including, without
limitation, the right of the Executive to terminate employment for cause
pursuant to this Agreement, shall not be deemed to be a waiver of such provision
or right or of any other provision or right of this Agreement.

(f) The Executive and the Corporation acknowledge that, except as may otherwise
be provided herein or under any other written agreement between the Executive
and the Corporation, the employment of the Executive by the Corporation is “at
will” and the Executive’s employment may be terminated by the Corporation at any
time.

(g) The Corporation agrees that if it breaches any payment obligation hereunder,
the Corporation will pay all reasonable attorney fees and costs incurred by
Executive in enforcing Executive’s rights hereunder.

(h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(i) If the Corporation sells, leases, exchanges or otherwise disposes of, in a
single transaction or series of related transactions, all or substantially all
of its property and assets, or if the Corporation ceases to exist as a separate
entity as a result of a merger, spin-off, reorganization or otherwise, then the
Corporation will, as a condition precedent to any such transaction, cause
effective provision to be made so that the person or entity acquiring such
property and assets or succeeding to the business of the Corporation as the
surviving entity of a merger, spin-off, reorganization or otherwise, as
applicable, becomes bound by, and replaces the Corporation under, this
Agreement.

7. Injunctive Relief. Executive acknowledges and agrees that irreparable injury
will result to the Corporation in the event Executive breaches any covenant
contained in this Agreement and that the remedy at law for such breach will be
inadequate. Therefore, if Executive engages in any act in violation of the
provisions of this Agreement, the Corporation shall be entitled, in addition to
such other remedies and damages as may be available to it by law or under this
Agreement, to injunctive or other equitable relief to enforce the provisions
hereof.

8. Prior Agreements. This Agreement supersedes any and all prior Change in
Control agreements between the Executive and the Corporation, including the
Prior Agreement, which agreements are hereby terminated and of no further force
or effect.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

EXECUTIVE:       ACTUANT CORPORATION:         By:                             
                                         
                                               [            ]      
Title:                                                                      
                                            

 

- 10 -